DETAILED ACTION
This Office action is in response to the amendment filed 13 December 2021. Claims 1-6, 8-15, and 17-32 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6, 12-15, 21-25, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN-111108765-A, citing the previously provided machine translation from Google with added page and paragraph numbers) in view of Kuang et al. (EP3772228).
For Claims 1 and 22, Xu teaches a method for wireless communication implemented by a user equipment (UE), and an apparatus for wireless communication implemented by a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (see page 10, paragraph 11), the method comprising: 
	identifying a service parameter configured for the UE for a carrier associated with a shared radio frequency channel (see abstract, page 6 paragraphs 4-5: preamble, wake up signal, channel occupancy time); 
receiving, from a base station, a control message associated with a channel occupancy time acquired by the base station for the shared radio frequency channel, wherein the control message comprises an indication of service for the service parameter via the carrier within the channel occupancy 
determining one or more communication parameters for communicating with the base station during the channel occupancy time based at least in part on the indication (see page 4 paragraph 5: discover control channel; page 16 paragraph 4: control channel contents).
Xu as applied above is not explicit as to, but Kuang teaches the service parameter comprising a subcarrier spacing configured for the UE for the carrier, a beam configured for the UE for the carrier, or both (see paragraphs 101-104: RRC signaling of paging occasions, configure UE to receive paging; paragraphs 109-112: PDCCH includes COT paging bitmap, beam pattern configured when paging occasions are configured, beam derivation; paragraphs 181-184: association between beams and paging occasions).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the signaling as in Kuang when configuring the UE of Xu. The motivation would be to conserve UE resources by enabling the UE to perform monitoring only when necessary.
For Claims 14 and 28, Xu teaches a method for wireless communication implemented by a base station, and an apparatus for wireless communication implemented by a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (see page 19 paragraph 4: base station; see page 20 paragraphs 8-11: hardware), the method comprising: 
determining, for each user equipment (UE) of a set of UEs served by the base station via a carrier associated with a shared radio frequency channel, a service parameter of a plurality of service parameters configured for the each UE for communication via the carrier (see page 18 paragraph 2: UE group; page 13 paragraphs 5-6, page 14 paragraph 1); 

transmitting, for each service parameter of the plurality of service parameters having at least one UE configured for communication using the each service parameter, a control message comprising an indication of service for the each service parameter within the channel occupancy time ((see abstract, page 6 paragraph 5: wake up signal, control channel signaling in COT is an indication of service via the carrier within the COT, see also page 16 paragraph 4: contents of control channel signaling include grant information).
Xu as applied above is not explicit as to, but Kuang teaches the plurality of service parameters comprising a subcarrier spacing configured for the each UE for the carrier, a beam configured for the each UE for the carrier, or both (see paragraphs 101-104: RRC signaling of paging occasions, configure UE to receive paging; paragraphs 109-112: PDCCH includes COT paging bitmap, beam pattern configured when paging occasions are configured, beam derivation; paragraphs 181-184: association between beams and paging occasions).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the signaling as in Kuang when configuring the UE of Xu. The motivation would be to conserve UE resources by enabling the UE to perform monitoring only when necessary.
For Claims 2 and 23, Xu teaches the method, wherein the indication of service for the service parameter indicates an absence of service associated with the service parameter during the channel occupancy time (see abstract, page 6 paragraph 5, page 13 paragraphs 4 and 6), the method further comprising: 
suppressing monitoring of a control channel associated with the carrier during the channel occupancy time based at least in part on the indicated absence of service associated with the service parameter during the channel occupancy time (see page 6 paragraph 5: sleep if no service).
For Claim 3, Xu teaches the method, wherein the control message comprises an indication of a duration associated with the absence of service associated with the service parameter (see page 6 paragraphs 4-5: COT, sleep; page 13 paragraphs 4, 6; page 14 paragraph 1).
For Claims 4 and 24, Xu as modified by Kuang above  teaches the method, wherein the indication of service for the service parameter indicates a presence of service associated with the service parameter during the channel occupancy time (see page 6 paragraph 5, abstract, page 13 paragraphs 4, 6, page 14 paragraph 1), the method further comprising: 
adapting monitoring of a control channel associated with the carrier during the channel occupancy time based at least in part on the indicated presence of service for the service parameter during the channel occupancy time (see abstract, page 6 paragraphs 4-5, page 13 paragraphs 4, 6; page 14 paragraph 1).
For Claim 5, Xu teaches the method, further comprising: adapting monitoring of the control channel associated with the carrier following the channel occupancy time, the adapting based at least in part on a total duration for the channel occupancy time.
For Claims 6, 15, 25, and 29, Xu as applied above is not explicit as to, but Kuang teaches the method, wherein the indication of service associated with the service parameter comprises a bitmap including a plurality of bits corresponding to a plurality of respective slots of the channel occupancy time, each bit of the plurality of bits indicating whether a respective slot of the plurality of respective slots comprises service associated with the service parameter (see paragraphs 96-97, 109: bitmap of COT indicates slot format, paging instances).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the bitmap as in Kuang when indicating information about the COT as in Xu. One of ordinary skill would have been able to use a known format for indicating information with the reasonably predictable result of ensuring the UE is aware of when to monitor the channel.
For Claim 12, Xu teaches the method, further comprising: 
receiving, prior to receiving the control message, a signal from the base station transmitted according to the service parameter (see abstract, page 6 paragraph 4-5: wake up signal); and 
adapting monitoring of a control channel associated with the carrier during the channel occupancy time based at least in part on receiving the signal, wherein the receiving the control message is based at least in part on the adapted monitoring of the control channel (see page 6 paragraph 5, page 13 paragraphs 4 and 6).
For Claims 13 and 21, Xu teaches the method, wherein the signal comprises a wake-up signal, a demodulation reference signal, a channel state information reference signal, or a combination thereof (see abstract: wake up signal).
For Claim 30, Xu as applied above is not explicit as to, but Kuang teaches the apparatus, wherein the plurality of service parameters corresponds to a plurality of subcarrier spacings, to a plurality of beams, or both (see paragraphs 101-104: RRC signaling of paging occasions, configure UE to receive paging; paragraphs 109-112: PDCCH includes COT paging bitmap, beam pattern configured when paging occasions are configured, beam derivation; paragraphs 181-184: association between beams and paging occasions).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the signaling as in Kuang when configuring the UE of Xu. The motivation would be to conserve UE resources by enabling the UE to perform monitoring only when necessary.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN-111108765-A, citing the previously provided machine translation from Google with added page and paragraph numbers) and Kuang et al. (EP3772228) as applied to claim 22 above, and further in view of Li et al. (US 2020/0275483).
For Claim 26, while Kuang does indicate the relationship between the parameter and subcarrier spacing (paragraphs 16-17: numerology includes subcarrier spacing; paragraphs 34, 71: relationship between COT, slots, and subcarrier spacing), the references as applied above are not explicit as to, but Li teaches the apparatus, wherein the service parameter comprises the subcarrier spacing configured for the UE for the carrier (see paragraphs 174-176: SCS indication; also paragraph 236: SCS bitmap).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the bitmap as in Li when indicating information about the COT as in Xu. One of ordinary skill would have been able to use a known format for indicating information with the reasonably predictable result of ensuring the UE is aware of when to monitor the channel.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN-111108765-A, citing the attached machine translation from Google with added page and paragraph numbers), Kuang et al. (EP3772228), and Li et al. (US 2020/0275483) as applied to claims 1 and 14 above, and further in view of Yang et al. (US 2019/0373635).
For Claims 8 and 17, while Kuang does teach the bitmap with a plurality of bits corresponding to paging instances associated with beams (see paragraphs 109-112), the references as applied above are not explicit as to, but Yang teaches the method, wherein the indication of service for the service parameter comprises a bitmap including a plurality of bits corresponding to a plurality of beams, each bit of the plurality of bits indicating whether a respective beam of the plurality of beams is serviced by the carrier during the channel occupancy time (see paragraphs 41, 97, 147, 289: beam pattern bitmap).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the bitmap as in Yang when indicating information about beams when implementing the method of Xu, Kuang, and Li. The motivation would be to ensure the receiving device is able to tune appropriately to channels in which transmissions are expected.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN-111108765-A, citing the previously provided machine translation from Google with added page and paragraph numbers) and Kuang et al. (EP3772228) as applied to claims 1 and 14 above, and further in view of Bendlin et al. (US 10455488).
For Claims 9 and 18, the references as applied above are not explicit as to, but Bendlin teaches the method, wherein the carrier comprises a first carrier and the control message is received via a second carrier, and wherein the second carrier is associated with a licensed radio frequency channel (see column 16 lines 25-43).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use cross carrier indications as in Bendlin when implementing the method of Xu. The motivation would be to improve throughput by ensuring timely transmission of the control message.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN-111108765-A, citing the previously provided machine translation from Google with added page and paragraph numbers), Kuang et al. (EP3772228), and Bendlin et al. (US 10455488) as applied to claims 1, 9, 14, and 18 above, and further in view of Jiang et al. (US 2019/0149257).
For Claims 10 and 19, the references as applied above are not explicit as to, but Jiang teaches the method, wherein the indication of service for the service parameter comprises a bitmap including a plurality of bits corresponding to a plurality of subcarrier spacings, each bit of the plurality of bits indicating whether a respective subcarrier spacing of the plurality of subcarrier spacings is serviced by the carrier during the channel occupancy time (see paragraphs 36, 45, 46).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide subcarrier spacing information as in Jiang when implementing the method of Xu and .

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN-111108765-A, citing the previously provided machine translation from Google with added page and paragraph numbers) and Kuang et al. (EP3772228) as applied to claims 1 and 14 above, and further in view of Kwak et al. (US 2020/0145972).
For Claims 11 and 20, while Xu does indicate the total COT in the wake up signal (see page 6, paragraph 4), the references as applied above are not explicit as to, but Kwak teaches the method, wherein the control message comprises an indication of a total duration for the channel occupancy time, an indication of a remaining duration for the channel occupancy time, an indication of a starting point for the channel occupancy time, or a combination thereof (see paragraphs 51, 54: remaining COT in control message).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to indicate COT information as in Kwak when implementing the method of Xu. The motivation would be to conserve resources by avoiding unnecessary monitoring by the receiving side.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN-111108765-A, citing the previously provided machine translation from Google with added page and paragraph numbers) and Kuang et al. (EP3772228) as applied to claim 22 above, and further in view of Yang et al. (US 2019/0373635).
For Claim 27, the references as applied above are not explicit as to, but Yang teaches the apparatus, wherein the service parameter comprises the beam configured for the UE for the carrier (see paragraphs 41, 97, 147, 289: beam pattern bitmap).
.

Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN-111108765-A, citing the previously provided machine translation from Google with added page and paragraph numbers) and Kuang et al. (EP3772228) as applied to claims 1, 4, 22, and 24 above, and further in view of Alriksson et al. (US 2020/0187204).
For Claims 31 and 32, the references as applied above are not explicit as to, but Alriksson teaches the method, wherein adapting monitoring of the control channel comprises switching from mini-slot level monitoring to slot level monitoring (see paragraphs 47-50, 56, 59: UE monitors minislots, detects and determines transmission length based on control information, switches to monitoring slots).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to adapt monitoring as in Alriksson when implementing the method of Xu and Kuang. The motivation would be to conserve resources at the UE (see Alriksson, paragraphs 8 and 12).

Response to Arguments
The amendment filed 13 December 2021 has been entered.
Applicant’ arguments with respect to rejections under 35 USC 102 have been fully considered, but are either not persuasive or moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tiirola et al. (US 2020/0396686) teaches a system using a bitmap of search spaces wherein the UE adapts monitoring from minislots to slots. Oh et al. (US 2020/0100276) teaches a system showing how COT, subcarrier spacing and number of slots are related and are adapted in accord with service requirements.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        2/9/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466